Title: Statement of Account from John Francis, [27 June 1798]
From: Francis, John
To: Jefferson, Thomas


          
            [27 June 1798]
          
          
            
              1798
              Thos. Jefferson Esqr. Vice President of the United States to John Francis
              Dr.
            
            
              
              To Use of his rooms & Board for himself & Servant from the 12th. of Decr. 1797 to the 19th. of June 1798.
              
            
            
              
              27 weeks at 26 Dollars per week
              D702.
            
            
              
              Wine “&” Poter @ 2.80. D per week or .40 c per day
                75.50
            
            
              
              Candles @ .27 cents per week
                 7.25
            
            
              
              Fire-wood 20 Weeks @ 3.60 D
                72
            
            
              
              To pd. for Magazines
                 1
            
            
              
              
               857.75
            
            
              
              Cr. by Cash
               620.
            
            
              
              due
               237.75
            
            
              
              To rooms 4 Weeks at 13 Dollars
                52.
            
            
              
              
               289.75
            
            
              
              To    week 26. D. wine &c. 3.25
                29.25
            
            
              
              
               319
            
          
        